Citation Nr: 0031110	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-32 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for bilateral hearing 
loss.  

3. Entitlement to service connection for a left wrist 
disorder.  

4. Entitlement to service connection for a back disorder.  

5. Entitlement to service connection for a bilateral knee 
disorder.  

6. Entitlement to service connection for a bilateral ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to August 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a July 1995 rating decision, 
in which the RO denied, inter alia, the veteran's claims for 
service connection for tinnitus, bilateral hearing loss, and 
a left wrist disorder.  The veteran filed an NOD in January 
1996, and the RO issued an SOC in May 1996.  The veteran 
filed a substantive appeal in June 1996.  In September 1996, 
the veteran testified before a Hearing Officer at the VARO in 
Wilkes-Barre.  A Hearing Officer's Decision was issued in 
March 1997.  

The Board notes that the issues with respect to tinnitus, a 
back disorder, a bilateral knee disorder, and a bilateral 
ankle disorder are discussed in the Remand section of this 
decision.  

In addition, the Board notes that the veteran had perfected 
an appeal for service connection for pes planus and plantar 
fasciitis.  He was subsequently granted service connection 
for pes planus, to include plantar fasciitis, in the March 
1997 Hearing Officer's Decision.  The disability was found to 
be 10 percent disabling, with an effective date from August 
1993.  The veteran filed an NOD with respect to that award in 
April 1997, and the RO issued an SOC in June 2000.  Based 
upon the record before us, no substantive appeal has yet been 
filed by the veteran, and thus the issue has not been 
perfected, and is currently not in appellate status.  

Finally, the Board is cognizant that the veteran had 
perfected an appeal for a rash of the arms, which included 
his shoulders and chest.  At that time, he was service 
connected for a skin disorder (seborrheic dermatitis) around 
the eyes, rated as 10 percent disabling.  In October 1997, 
the veteran's arm rash was diagnosed as Keratosis piloris.  
Subsequently, in a May 1999 VA dermatological examination, 
the veteran's arm rash was diagnosed as seborrheic 
dermatitis.  Thereafter, in June 2000, the RO service 
connected the veteran for seborrheic dermatitis of the arms 
and shoulders, and incorporated that rating into the rating 
for seborrheic dermatitis of the face and scalp.  The new 
combined disability rating was increased from 10 percent to 
30 percent, effective from April 1998.  While an NOD was 
filed by the veteran with respect to the 30 percent rating, 
and an SOC was issued by the RO, no substantive appeal has 
been submitted, and thus the issue is currently not in 
appellate status.  


FINDINGS OF FACT

1. The veteran's military occupational specialty (MOS) was as 
a Class "A" Equipment Operator.

2. The veteran has reported that he worked with heavy 
machinery in service that was very loud, including 
bulldozers, large trucks, and jackhammers, and that he did 
not always use hearing protection.  

3. Service medical records do not reflect complaints or 
diagnoses of hearing loss or  tinnitus; a separation 
medical examination is not of record.  

4. On VA examination in December 1994, the veteran was found 
to have normal hearing, as well as excellent speech 
recognition scores; he also complained of a very mild, 
intermittent, piercing-type noise, predominantly in his 
left ear.  

5. In September 1997, a private physician reported that the 
veteran had essentially normal hearing, with speech 
recognition of 88 percent bilaterally; and that he 
complained of tinnitus, with high-pitched piercing noises 
bilaterally, 50 percent to 70 percent of each day.  

6. In an addendum to the September 1997 report, the physician 
noted that she had explained to the veteran that she was 
not exactly sure what the piercing noises were from, but 
one possible cause of his tinnitus was exposure to loud 
noises without hearing protection.  

7. The preponderance of the evidence is against the veteran's 
assertion that he currently suffers from bilateral hearing 
loss which had its onset during service.  

8. Medical records accompanying the 1992 enlistment 
examination disclosed history of a distal radius fracture 
of the left wrist in 1989, treated by closed reduction, 
insertion of two "K-wires," and casting.  Clinical 
evaluation noted a scar on the left wrist, with no 
residual dysfunction; X-rays showed an old fracture, with 
slight irregularity of the distal radial carpal joint, and 
no evidence of arthritis.

9. Service medical records do not reflect complaints of left 
wrist pain or other abnormality.

10. Post-service medical evidence does not reflect that the 
veteran currently suffers from any left wrist disorder 
beyond that noted at enlistment.  

11. The veteran's residuals of a left wrist fracture pre-
existed his entry into active service, and the underlying 
condition did not permanently increase in severity during 
service.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ___(2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).

2. The residuals of a left wrist fracture noted at the time 
of the service entrance examination clearly and 
unmistakably preexisted service entry, and that disability 
underwent no superimposed trauma or aggravation during 
active service.  38 U.S.C.A. §§ 1111, 1137, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.304, 3.306 (2000); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ____(2000) (to be codified 
as amended at 38 U.S.C.A. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in March 1992, he underwent a medical examination for 
purposes of enlistment in the U.S. Navy.  No complaints or 
abnormal findings were reported upon clinical evaluation, 
other than a scar on the left wrist.  The veteran was noted 
to have suffered a distal radius fracture of the left wrist 
in March 1989.  An accompanying statement from James Heintz, 
M.D., a private physician, also dated in March 1992, noted 
that he had examined the veteran and found no residual 
dysfunction in the left wrist.  He also indicated that X-rays 
had revealed an old fracture, and that there was a slight 
irregularity of the distal radial carpal joint, with no 
evidence of arthritis at that time.  Accompanying Dr. Heintz' 
letter were copies of hospital records from May 1989, 
documenting the treatment of the wrist fracture by closed 
reduction, insertion of two "K-wires," and casting of the 
wrist at that time.  Dr Heintz concluded that the veteran was 
physically fit for military training.

Thereafter, in September 1992, the month he entered active 
duty, the veteran underwent an audiogram.  It reflected pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
15
LEFT
15
15
20
15
30

The following month, the veteran was treated for a dry, 
scaly, rash over his eyebrows.  The examiner's assessment was 
eczema.  Thereafter, in April 1993, the veteran sought 
treatment complaining of bilateral foot pain for two months.  
He was diagnosed with moderate pes planus.  That same month, 
April 1993, a Medical Board was convened.  In a report of the 
Board's findings, it was noted that a physical examination of 
the veteran had revealed no abnormal findings, except for his 
feet.  There were no associated ankle deformities.  The 
diagnosis was plantar fasciitis secondary to pes planus.  The 
Medical Board concluded that the veteran was not physically 
qualified for full duty and was not likely to become so in a 
reasonable length of time.

The veteran was discharged from service, on the basis of 
disability, in August 1993.  His Certificate of Release or 
Discharge from Active Duty, DD Form 214, reflects that his 
primary specialty was Equipment Operator (Class "A"), and 
that he had undergone nine weeks of training in that line of 
work.  Thereafter, in November 1994, the veteran submitted to 
the RO a VA Form 21-526 (Veteran's Application for 
Compensation or Pension).  

In December 1994, the veteran was medically examined for VA 
purposes.  During an audiometric examination, he complained 
of some hearing loss and hearing difficulties when presented 
with a lot of background noise.  He also gave a positive 
history of military noise exposure as a heavy equipment 
operator, which included the reported use of bulldozers and 
large trucks.  He denied any ear pathologies.  The veteran 
additionally complained of a very mild, intermittent, 
piercing-type noise, predominantly in his left ear.  The 
veteran reported that it occurred one to two times a month, 
and its duration was from 30 to 60 seconds.  He indicated 
that he first noticed the ringing following operation of the 
heavy equipment in service.  An audiogram reflected pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
10
15
15
15
25

Puretone averages were 14 dB in the right ear and 18 dB in 
the left ear.  Speech recognition scores were 100 percent 
bilaterally.  The veteran also underwent a clinical 
evaluation of his ears which revealed normal canals, 
thickening of the right drum, and no acute chronic 
infections.  The examiner's diagnosis, by history, was 
defective hearing, and bilateral tinnitus.  

The veteran also underwent a "bones" examination associated 
with his feet.  He reported having had problems with pes 
planus since 1992.  On walking more than a mile or standing 
more than an hour, he developed pain in both feet, radiating 
up to his ankles and knees.  His gait was noted as normal.  
There were no skin or vascular changes.  The diagnosis was 
pes planus.  The veteran also underwent a "joints" 
examination, in which he reiterated complaints similar to 
those made during his bones examination.  On clinical 
evaluation, there was no swelling or deformity.  Dorsiflexion 
of the ankles was to 10 degrees, plantar flexion to 40 
degrees.  His knees flexed to 140 degrees and extended to 0 
degrees.  There were no effusions, swelling, or erythema.  
The examiner's diagnosis was sprain, both knees and ankles, 
secondary to pes planus.  The veteran also complained of pain 
in his lumbar spine secondary to a sprain.  He reported being 
unable to walk more than a mile or stand for more than an 
hour.  He indicated that he believed his back pain was the 
result of his flat feet.  On clinical evaluation, there were 
no postural abnormalities or fixed deformities.  There were 
no paraspinal muscle spasms, and flexion was to 95 degrees 
and extension to 35 degrees, with left and lateral flexion to 
40 degrees, and left and lateral rotation to 35 degrees.  The 
examiner's diagnosis was sprain, lumbar spine, secondary to 
pes planus.  

In addition, the veteran underwent a "scars" examination.  
The examiner noted that the veteran suffered from a reddish, 
scaling, pruritic rash over his eyebrows and between the 
eyes, and that he was able to control the condition pretty 
well by long-term use of hydrocortisone.  It was also noted 
that the veteran complained of suffering a rash over his 
arms, shoulders, and back, and that, while the rash was 
currently asymptomatic, it had left brown smudges on his 
skin.  The veteran reported that the rash in his eyebrow area 
periodically itched, and that it occasionally awakened him 
while he slept.  On clinical evaluation, the veteran was 
noted to have oily, red scaling over the eyebrows and between 
his eyes.  He also had macular, hyperpigmented areas 
scattered over the upper arms and the shoulders.  The 
examiner's impression was seborrheic dermatitis of the face, 
and post-inflammatory hyperpigmentation, noted as probably a 
folliculitis of the arms and shoulders (seborrhea).  

In April 1995, the veteran underwent a VA orthopedic 
examination.  He reported his history regarding the pain in 
his feet and other joints.  On clinical evaluation, the 
veteran was noted to suffer from mild to moderate pronation 
and pes planus in the longitudinal arches.  There was a 
normal range of motion in the feet and ankles.  His knees had 
a full range of motion, with no ligamentous laxity or joint 
effusion.  His hips also had a full range of motion, and, on 
standing, the veteran's spinal curves were normal, with a 
full range of motion.  The veteran was noted to easily bend 
over and touch his toes, and he bent backward 40 degrees, and 
50 degrees to each side.  There was no tenderness or muscle 
spasm in the low back.  Radiographic studies of the veteran's 
feet, ankles, knees, and back were all within normal limits.  
There was evidence of a bony ossicle at the left tibial 
tubercle, from unrelated Osgood-Schlatter's disease of the 
left knee area.  The examiner noted that the veteran suffered 
from mild to moderate pes planus, and that there were no 
signs of any disease entity either in the veteran's feet, 
ankles, knees, low back, or hip.  

In September 1996, the veteran testified before a Hearing 
Officer at the VARO in Wilkes-Barre.  He reported that he 
experienced pain in his ankles, knees, and back as a result 
of his pes planus.  The veteran also stated that he believed 
he suffered from hearing loss and tinnitus.  He indicated 
that, while in service, he had worn hearing protection in 
some instances, but had not in others, such as when he drove 
a five-ton dump truck.  The veteran testified that he was 
experiencing intermittent ringing in his ears, which made a 
piercing sound.  With respect to his left wrist, the veteran 
reported that he was experiencing a greater degree of 
soreness, stiffness, and pain, and he believed this occurred 
as the result of using heavy equipment, such as jackhammers, 
in service.  As for his rash on his arms, shoulders, and 
back, the veteran indicated that it was asymptomatic, and 
that he had some speckles on his arms, but no other symptoms.  
With respect to his knees, the veteran reported that he 
experienced soreness in his knees but no other symptoms.  

In addition to his testimony, the veteran submitted a 
statement from Brent Bernstein, D.P.M., dated in July 1996, 
in support of his claim.  In particular, Dr. Bernstein noted 
that he felt the veteran's pes planus disorder was moderate 
to severe in degree.  

In April 1997, the RO received an additional statement from 
Dr. Bernstein, dated that same month.  In particular, Dr. 
Bernstein noted that the veteran had the classic signs of 
plantar fasciitis, that being post-static dyskinesia of his 
heels, and that he was also suffering from some crepitus and 
pain in both his ankles, caused by the deformity and 
biomechanical stresses caused by the flatfoot deformity.  As 
for the veteran's other complaints, with respect to his knees 
and back, Dr. Bernstein indicated that he was not qualified 
to answer questions relating to those joints.  

Also in April 1997, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), in which he 
contended that, while in service, he had operated heavy 
equipment for nine months, and that he had had a ringing in 
his ears at discharge.  He further contended that he had been 
complaining of ringing in his ears since his separation from 
service, and that his present job did not expose him to loud 
noise.  

In April 1998, the veteran submitted an additional Statement 
in Support of Claim to the RO, dated that same month.  He 
noted that the skin rash on his arms had not been present 
prior to service, but had occurred following an inoculation 
while he was stationed in Japan.  He noted that the skin rash 
which was problematic on his face and scalp, and which was 
service connected, was separate from the skin rash of his 
arms, shoulders, and back.  He indicated that his face and 
scalp condition had worsened, and that it itched, and had 
crusted.  

In addition to his statement, the veteran also submitted 
additional medical records.  Records from the VA Medical 
Center (VAMC) in Wilkes-Barre, dated from September 1996 to 
September 1997, reflected the veteran's treatment for pes 
planus and his skin condition on his face.  A medical report 
from Barbara Kreel, M.D., dated in September 1997, noted that 
she had evaluated the veteran in August 1997, during which he 
underwent an audiological evaluation.  The right ear was 
noted to exhibit normal hearing, while the left ear exhibited 
very mild to borderline high frequency sensorineural hearing 
loss.  Speech discrimination scores were 88 percent 
bilaterally.  Dr. Kreel's impression was that the veteran had 
essentially normal hearing with complaints of tinnitus.  The 
veteran did not exhibit outer haircell damage.  Furthermore, 
Dr. Kreel could not fully explain the piercing sound that the 
veteran reported occurred 50 percent to 70 percent of the 
time.  

In an addendum to her September 1997 evaluation report, dated 
in March 1998, Dr. Kreel noted that the veteran wished for 
her to further report that he had the piercing noises all 
day, but that it seemed worse in the morning.  In addition, 
Dr. Kreel indicated that the veteran's reports of tinnitus 
could be due to exposure to loud noises without hearing 
protection.

The veteran was also examined by Paul Long, M.D., in October 
1997.  The veteran complained of a rash along his eyebrows 
that had spread into his scalp, as well a rash on his upper 
arms which formed red pimples at times and become worse with 
sweating.  On clinical evaluation, the veteran was noted to 
have some erythema and scaling between the eyes as well as 
into the scalp.  The upper outer arms revealed erythema with 
follicular accentuation of the erythema and small papular 
formation in the follicular orifices.  Dr. Long's impression 
was seborrhea dermatitis, scalp and face; Keratosis piloris, 
upper outer arms.  

In June 1998, the veteran underwent a foot examination.  The 
examiner noted the veteran's complaints of foot pain, 
especially after being on his feet for long periods during 
the course of the day.  The veteran reported decreased levels 
of activity due to pain in his feet, and that, if he stood 
for long periods at work, he experienced increased pain in 
his feet, legs, and low back.  Clinical evaluation revealed 
that ranges of motion of the ankle, subtalar joint, mid 
tarsal joint, and first metatarsophalangeal joint were 
symmetrical, pain free, and negative for crepitation.  The 
examiner's diagnosis included pes planus and plantar 
fasciitis, bilaterally.  

In April 1999, the veteran underwent a VA joints examination.  
He reported that his ankles bothered him off and on, but he 
did not report any specific injury to either of his ankles, 
which included no history of sprains.  He said his ankles 
bothered him infrequently when he did a lot of walking on 
uneven ground.  On clinical evaluation, the veteran was noted 
to suffer from significant pes planus bilaterally.  His 
ankles exhibited a normal range of motion with no swelling, 
joint line tenderness, or instability.  Radiographic studies 
of the veteran's feet and ankles were within normal limits.  
The examiner's impression was bilateral pes planus and 
history of plantar fasciitis.  It was further opined that, 
while the veteran's period of active service likely 
aggravated his foot condition from time to time, there is no 
residual dysfunction in the veteran's ankle joints.  

In May 1999, the veteran underwent a VA foot examination.  He 
complained of increased, constant foot, ankle, and knee pain.  
He also complained of low back pain.  On clinical evaluation, 
in particular, the veteran had a normal posture on squatting, 
with pain at the ankles bilaterally. 

Also in May 1999, the veteran underwent a VA skin 
examination.  The examiner noted that the veteran suffered 
from red, oily, disfiguring scaling on his face, continuing 
into his scalp, and that this was seborrheic dermatitis.  It 
was also noted that the veteran's scattered folliculitis and 
eczematous patches over his deltoid areas, chest, and 
shoulders also was seborrheic dermatitis.  The veteran 
complained of chronic burning and itching in all areas, and 
was noted to be upset about his appearance.  The examiner's 
diagnosis was seborrheic dermatitis, moderately disfiguring 
over the scalp, chest, shoulders, and back; severely 
disfiguring over the face.  Also that month, May 1999, the RO 
entered into the file photographs of the veteran's face.  

In August 1999, the RO received VAMC Wilkes-Barre medical 
records, dated from January 1996 to August 1999.  These 
records noted the veteran's treatment for his flat feet and 
seborrheic dermatitis.  In particular, a nursing note, dated 
in February 1998, reflected the veteran's report of back, 
foot, and knee pain related to his flat feet.  

II.  Analysis

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Regulatory criteria provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  See Falzone v. Brown, 8 Vet.App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet.App. 228, 
231 (1991).

It has been further held that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997); Browder v. Brown, 5 Vet.App. 268, 271 (1993) (Board 
must "explain the criteria it used to determine whether 
there was an increase in disability of [preexisting 
condition] during service and how, pursuant to such criteria, 
it concluded that [there was no in-service worsening]").

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well-grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).  

In this case, the RO appears to have addressed the veteran's 
present claims on the merits.  The Board, upon independent 
appellate review, agrees that the evidentiary record contains 
sufficient evidence to meet the previous standard for a well-
grounded claim.  Furthermore, we observe that the United 
States Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in that 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, including records 
submitted by the veteran and his representative, and 
examination of the veteran by VA, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.  

In rendering its decision, the Board must account for the 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting 
evidence submitted by and on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  

The veteran has contended that he suffers from bilateral 
hearing loss, and that it is related to noise exposure in 
service.  In this instance, the Board finds that the evidence 
of record preponderates against service connection for 
hearing loss.  We observe that there were no indications of 
hearing abnormality during his active service, which ended in 
August 1993.  The veteran's post-service audiological 
examination in December 1994 was reported normal, with speech 
recognition scores of 100 percent in both ears.  The examiner 
noted that speech discrimination was considered excellent.  

In September 1997, a report from Dr. Kreel, as noted above, 
indicated that an examination of the veteran in August 1997, 
four years after his separation from the Navy, had revealed 
essentially normal hearing, although speech recognition 
scores were 88 percent bilaterally.  While, under VA 
regulations, speech recognition scores below 94 percent 
warrant consideration of impaired hearing, there is no 
competent medical opinion of record linking such hearing loss 
to active service.  In this respect, Dr. Kreel did not opine 
that any loss in speech recognition was the direct result of 
active service.  Thus, given an absence of hearing problems 
in service, normal hearing on VA examination soon after 
service, and the lack of competent medical evidence linking 
the veteran's impairment in speech recognition to active 
service, the Board finds the veteran's claim for bilateral 
hearing loss is not supported by the record.

With respect to a left wrist disorder, the Board is cognizant 
that the veteran was noted to have suffered a distal radius 
fracture of the left wrist in March 1989.  An examination of 
the veteran prior to his entry into active service, by a 
private physician, revealed no residual left wrist 
dysfunction.  It was reported, however, that X-rays had 
revealed a slight irregularity of the distal radial carpal 
joint, with no evidence of arthritis.  Hospital records from 
more than three years earlier showed treatment of the wrist 
fracture by closed reduction, insertion of two "K-wires," 
and casting of the wrist.

As the U.S. Court of Appeals for Veterans Claims has held, 
the presumption of soundness upon entry into service may not 
be rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 
Vet.App. 345, 348 (1998).  A higher court has clarified the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 
(Fed. Cir. 2000).  In this instance, given the medical 
findings prior to service, the Board finds that the 
presumption of soundness has been rebutted, as there is clear 
evidence of a pre-existing left wrist fracture.  

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
left wrist fracture permanently worsened, or became 
aggravated, during service.  In this regard, it is observed 
that the service medical records do not reveal any injury, 
complaints, or treatment pertaining to the left wrist.  
Furthermore, no post-service medical records reflect 
complaints or treatment for residuals of his left wrist 
fracture.  The only post-service evidence pertaining to the 
left wrist has been the veteran's testimony at his 1996 
personal hearing, three years after separation from service, 
in which he reported that he was experiencing a greater 
degree of soreness, stiffness, and pain in the wrist, and he 
believed this was the result of using construction equipment 
while in service.

Thus, the Board concludes that the veteran has not presented 
any medical evidence that he currently suffers from any left 
wrist disorder other than the residuals of his pre-service 
left wrist fracture.  Moreover, there is no medical evidence 
of record indicating that the underlying left wrist fracture 
increased in severity during service.  

As noted, the veteran has asserted that he suffers from 
bilateral hearing loss and a left wrist disorder, and that 
they are related to service.  While the Board does not doubt 
the sincerity of the veteran's contentions in this regard, 
our decision as to the existence of a disability and its 
medical causation must be based upon competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's bilateral hearing disability 
is related to service, or that he currently suffers from a 
left wrist disorder beyond the pre-service fracture 
residuals.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).  See, e.g., Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for bilateral hearing loss and a left wrist disorder, 
regardless of the fact that he currently is not shown to be 
suffering from disabilities that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability or disabilities, and that such 
disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303; Rabideau, Montgomery, 
supra.  


ORDER

1. Entitlement to service connection for bilateral hearing 
loss is denied.  

2. Entitlement to service connection for a left wrist 
disorder is denied.  


REMAND

With respect to tinnitus, the Board is cognizant of the 
veteran's report that he worked with heavy machinery in 
service, and that he did not always use hearing protection.  
There were no complaints of tinnitus noted in service, and a 
medical examination, associated with Medical Board 
proceedings, reported normal findings.  On VA examination in 
December 1994, the veteran complained of a very mild, 
intermittent, piercing-type noise, predominantly in his left 
ear.  The noise occurred once or twice a month, and lasted 
for 30-60 seconds.

In September 1997, Dr. Kreel reported that the veteran 
complained of tinnitus, with high-pitched piercing noises 50 
percent to 70 percent of the day, bilaterally.  In an 
addendum to her report, Dr. Kreel noted that she had 
explained to the veteran that she was not exactly sure what 
the piercing noises were from, but that one possible cause of 
his tinnitus was exposure to loud noises without hearing 
protection.  

Accordingly, the Board finds that there is evidence of a 
disability, i.e., tinnitus, and a competent medical opinion, 
however inconclusive, relating the veteran's tinnitus to 
complaints of in-service noise exposure.  The Board notes 
that, in reviewing the evidence, we are left with the 
veteran's subjective complaints, an undocumented history of 
acoustic trauma in service, and a private medical report in 
which noise exposure was reported as a possible cause for the 
veteran's tinnitus.  In view of the record, the Board feels a 
remand as to this issue is necessary, so that a medical 
professional can reach a definitive conclusion as to whether 
or not the veteran currently suffers from bilateral tinnitus, 
and if so, whether it is consistent with other audiological 
findings of record and with the veteran's reported history of 
noise exposure.  

With respect to service connection for a back disorder, 
bilateral knee disorder, and bilateral ankle disorder, the 
Board is cognizant that the veteran has claimed that these 
disorders are related, on a secondary basis, to his service-
connected bilateral pes planus.  The RO considered service 
connection for the back, knees, and ankles, in a July 1995 
rating decision, as to which the veteran perfected an appeal.  
The RO subsequently considered service connection for the 
back, knees, and ankles on a secondary basis from the pes 
planus, in a June 2000 rating decision.  

The Board notes that the veteran's claim for secondary 
service connection is inextricably intertwined with that for 
direct service connection, and, as such, is encompassed 
within the veteran's appeal for service connection for his 
back, knees, and ankles.  The Board further notes that the 
record does not reflect that the veteran has been advised of 
the proper regulation to be considered by the RO in denying 
his secondary service-connection claim, i.e., 38 C.F.R. 
§ 3.310.  This is prejudicial to the veteran since, without 
the proper regulation as a guide, he is hindered in 
fashioning an effective or appropriate argument for that 
aspect of his claim.  

As noted under 38 C.F.R. § 19.29(b), an SOC must contain 
"[a] summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination . . . ."  Furthermore, 
under 38 C.F.R. § 19.31, "[a] Supplemental Statement of the 
Case, so identified, will be furnished to the appellant and 
his or her representative, if any, . . . when . . . the 
Statement of the Case or a prior Supplemental Statement of 
the Case is inadequate."  Therefore, in this instance, the 
Board concludes that a remand is in order to correct this 
procedural defect.  Furthermore, given the need for 
additional development regarding the veteran's claim, and 
since the grounds for the claim, on a direct basis and 
secondary basis, are inextricably intertwined, the Board 
defers consideration of whether the veteran is entitled to 
service connection on a direct basis for a back disorder, 
bilateral knee disorder, and bilateral ankle disorder.  

Therefore, in view of all the foregoing, while the Board 
regrets the additional delay, this case is REMANDED to the RO 
for the following development:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for tinnitus, a back 
disorder, knee disorder, or ankle 
disorder.  The RO should request that the 
veteran furnish signed authorizations for 
release to VA of medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, and any additional VA medical 
records not already on file which may 
exist, and incorporate them into the 
claims folder.  

2. The veteran should then be scheduled for 
an audiological examination to evaluate 
the nature, extent, and etiology of his 
tinnitus.  Before evaluating the veteran, 
the examiner should review the claims 
folder, including a copy of this Remand 
and any evidence added to the record.  
The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should indicate 
whether the veteran's tinnitus is 
consistent with other audiological 
findings of record and his reported 
history of noise exposure in service.  
The examiner should also express a 
medical opinion as to whether it is as 
least as likely as not that the veteran's 
tinnitus was incurred as a result of 
service.  

3. The RO should then readjudicate the 
veteran's claim for service connection 
for tinnitus, and if necessary, for 
service connection for a back disorder, 
bilateral knee disorder, and bilateral 
ankle disorder, both on a direct basis 
and as secondary to the veteran's 
service-connected pes planus.  Any 
additional evidentiary development, such 
as further VA examination, is left to the 
discretion of the RO.  If the 
adjudicative actions concerning the 
veteran's claim(s) remain adverse to him 
in any aspect, he and his representative 
should be furnished an SSOC and given an 
opportunity to respond.  Furthermore, the 
RO should furnish the veteran with the 
regulation pertaining to secondary 
service connection, 38 C.F.R. § 3.310.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 19 -


- 1 -


